UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 28, OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period fromto Commission File number 1-9273 PILGRIM’S PRIDE CORPORATION (Exact name of registrant as specified in its charter) Delaware 75-1285071 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4wy 271 N, Pittsburg, TX 75686-0093 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (903) 434-1000 Not Applicable (Former name, former address and former fiscal year, if changed since last report.) Index Pilgrim's Pride Corporation March 28, 2009 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated FilerxAccelerated Filero Non-accelerated Filero(Do not check if a smaller reporting company)Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x Number of shares outstanding of the issuer’s common stock, as of May 7, 2009, was 74,055,733. 2 Index Pilgrim's Pride Corporation March 28, 2009 INDEX PILGRIM’S PRIDE CORPORATION AND SUBSIDIARIES PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets March 28, 2009 and September 27, 2008 Consolidated Statements of Operations Three months and six months ended March 28, 2009 and March 29, 2008 Consolidated Statements of Cash Flows Six months ended March 28, 2009 and March 29, 2008 Notes to Consolidated Financial Statements as of March 28, 2009 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 5. Other Information Item 6. Exhibits SIGNATURES EXHIBIT INDEX 3 Index Pilgrim's Pride Corporation March 28, 2009 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PILGRIM’S PRIDE CORPORATION DEBTOR AND DEBTOR-IN-POSSESSION CONSOLIDATED BALANCE SHEETS (Unaudited) March 28, 2009 September 27, 2008 Assets: (In thousands) Cash and cash equivalents $ 44,956 $ 61,553 Restricted cash and cash equivalents 6,664 — Investment in available-for-sale securities 8,126 10,439 Trade accounts and other receivables, less allowance for doubtful accounts 311,471 144,156 Inventories 825,520 1,036,163 Income taxes receivable 22,753 21,656 Current deferred income taxes 67,767 54,312 Prepaid expenses and other current assets 49,595 105,071 Assets held for sale 52,057 17,370 Total current assets 1,388,909 1,450,720 Investment in available-for-sale securities 55,500 55,854 Other assets 85,233 51,768 Identified intangible assets, net 62,271 67,363 Property, plant and equipment, net 1,573,496 1,673,004 $ 3,165,409 $ 3,298,709 Liabilities and stockholders’ equity: Liabilities not subject to compromise: Accounts payable 264,456 378,887 Accrued expenses 319,595 448,823 Short-term notes payable 89,792 — Current maturities of long-term debt — 1,874,469 Other current liabilities 1,600 10,783 Total current liabilities 675,443 2,712,962 Long-term debt, less current maturities 38,950 67,514 Deferred income taxes 88,558 80,755 Other long-term liabilities 88,540 85,737 Total liabilities not subject to compromise 891,491 2,946,968 Liabilities subject to compromise 2,208,893 — Common stock 740 740 Additional paid-in capital 646,824 646,922 Accumulated deficit (604,156 ) (317,082 ) Accumulated other comprehensive income 21,617 21,161 Total stockholders’ equity 65,025 351,741 $ 3,165,409 $ 3,298,709 The accompanying notes are an integral part of these Consolidated Financial Statements. 4 Index Pilgrim's Pride Corporation March 28, 2009 PILGRIM’S PRIDE CORPORATION AND SUBSIDIARIES DEBTOR AND DEBTOR-IN-POSSESSION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended March 28, 2009 March 29, 2008 March 28, 2009 March 29, 2008 (In thousands, except share and per share data) Net sales $ 1,698,102 $ 2,100,794 $ 3,575,093 $ 4,148,147 Cost of sales 1,600,378 2,124,173 3,560,247 4,066,423 Asset impairment — 12,022 — 12,022 Gross profit (loss) 97,724 (35,401 ) 14,846 69,702 Selling, general and administrative expenses 77,879 102,559 170,793 206,992 Restructuring items, net (435 ) 5,669 1,987 5,669 Total costs and expenses 1,677,822 2,244,423 3,733,027 4,291,106 Operating income (loss) 20,280 (143,629 ) (157,934 ) (142,959 ) Other expense (income): Interest expense 46,444 33,772 86,012 63,712 Interest income (2,824 ) (446 ) (3,355 ) (954 ) Miscellaneous, net (2,252 ) (1,161 ) (3,676 ) (4,024 ) Total other expense, net 41,368 32,165 78,981 58,734 Loss from continuing operations before reorganization items and income taxes (21,088 ) (175,794 ) (236,915 ) (201,693 ) Reorganization items 35,355 — 48,605 — Loss from continuing operations before income taxes (56,443 ) (175,794 ) (285,520 ) (201,693 ) Income tax expense (benefit) 2,347 (64,293 ) 2,625 (57,026 ) Loss from continuing operations (58,790 ) (111,501 ) (288,145 ) (144,667 ) Income (loss) from operation of discontinued business, net of tax 25 (850 ) 599 (13 ) Gain on sale of discontinued business, net of tax — 903 — 903 Net loss $ (58,765 ) $ (111,448 ) $ (287,546 ) $ (143,777 ) Income (loss) per common share—basic and diluted: Continuing operations $ (0.79 ) $ (1.67 ) $ (3.89 ) $ (2.17 ) Discontinued business — — 0.01 0.01 Net loss $ (0.79 ) $ (1.67 ) $ (3.88 ) $ (2.16 ) Dividends declared per common share $ — $ 0.0225 $ — $ 0.0450 Weighted average shares outstanding 74,055,733 66,555,733 74,055,733 66,555,733 The accompanying notes are an integral part of these Consolidated Financial Statements. 5 Index Pilgrim's Pride Corporation March 28, 2009 PILGRIM’S PRIDE CORPORATION AND SUBSIDIARIES DEBTOR AND DEBTOR-IN-POSSESSION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended March 28, 2009 March 29, 2008 (In thousands) Cash flows from operating activities: Net loss $ (287,546 ) $ (143,777 ) Adjustments to reconcile net loss to cash provided by operating activities: Depreciation and amortization 120,671 116,296 Asset impairment — 12,022 Gain on property disposals (6,414 ) (1,570 ) Deferred income tax expense (benefit) — (56,082 ) Changes in operating assets and liabilities: Accounts and other receivables (161,703 ) 36,879 Inventories 238,313 (154,874 ) Prepaid expenses and other current assets 22,373 (33,699 ) Accounts payable and accrued expenses (67,612 ) (18,224 ) Income taxes receivable, net (1,924 ) (14,723 ) Other (19,158 ) 11,977 Cash used in operating activities (163,000 ) (245,775 ) Cash flows for investing activities: Acquisitions of property, plant and equipment (48,359 ) (70,216 ) Purchases of investment securities (12,116 ) (18,466 ) Proceeds from sale or maturity of investment securities 8,797 13,969 Change in restricted cash and cash equivalents (6,664 ) — Proceeds from property disposals 8,396 18,717 Cash used in investing activities (49,946 ) (55,996 ) Cash flows from financing activities: Proceeds from short-term notes payable 376,117 — Payments on short-term notes payable (286,325 ) — Proceeds from long-term debt 830,736 810,516 Payments on long-term debt (719,599 ) (498,932 ) Change in outstanding cash management obligations (3,562 ) 24,168 Cash dividends paid — (2,995 ) Other (123 ) — Cash provided by financing activities 197,244 332,757 Effect of exchange rate changes on cash and cash equivalents (895 ) 41 Increase (decrease) in cash and cash equivalents (16,597 ) 31,027 Cash and cash equivalents, beginning of period 61,553 66,168 Cash and cash equivalents, end of period $ 44,956 $ 97,195 The accompanying notes are an integral part of these Consolidated Financial Statements. 6 Index Pilgrim's Pride Corporation March 28, 2009 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE A—CHAPTER 11 PROCEEDINGS Chapter 11 Bankruptcy Filings On December 1, 2008 (the "Petition Date"), Pilgrim’s Pride Corporation and certain of its subsidiaries (collectively, the "Debtors") filed voluntary petitions for reorganization under Chapter 11 of Title11 of the United States Code (the "Bankruptcy Code") in the United States Bankruptcy Court for the Northern District of Texas, Fort Worth Division (the "Bankruptcy Court"). The cases are being jointly administered under Case No. 08-45664. The Company’s operations in Mexico and certain operations in the United States (“US”) were not included in the filing (the “Non-filing Subsidiaries”) and will continue to operate outside the Chapter 11 process. Subject to certain exceptions under the Bankruptcy Code, the Debtors’ Chapter 11 filing automatically enjoined, or stayed, the continuation of any judicial or administrative proceedings or other actions against the Debtors or their property to recover on, collect or secure a claim arising prior to the Petition Date. Thus, for example, most creditor actions to obtain possession of property from the Debtors, or to create, perfect or enforce any lien against the property of the Debtors, or to collect on monies owed or otherwise exercise rights or remedies with respect to a pre-petition claim are enjoined unless and until the Bankruptcy Court lifts the automatic stay. The filing of the Chapter11 petitions constituted an event of default under certain of our debt obligations, and those debt obligations became automatically and immediately due and payable, subject to an automatic stay of any action to collect, assert, or recover a claim against the Company and the application of applicable bankruptcy law. As a result, the accompanying Consolidated Balance Sheet as of September 27, 2008 includes reclassifications of $1,872.1million to reflect as current certain long-term debt under the Company’s credit facilities that, absent the stay, would have become automatically and immediately due and payable. Because of the bankruptcy petition, most of the Company’s pre-petition long-term debt is included in liabilities subject to compromise at March 28, 2009. The Company classifies pre-petition liabilities subject to compromise as a long-term liability because management does not believe the Company will use existing current assets or create additional current liabilities to fund these obligations. Chapter 11 Process The Debtors are currently operating as "debtors-in-possession" under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions of the Bankruptcy Code and orders of the Bankruptcy Court. In general, as debtors-in-possession, we are authorized under Chapter 11 to continue to operate as an ongoing business, but may not engage in transactions outside the ordinary course of business without the prior approval of the Bankruptcy Court. 7 Index Pilgrim's Pride Corporation March 28, 2009 On December 2, 2008, the Bankruptcy Court granted interim approval authorizing the Company and certain of its subsidiariesconsisting of PPC Transportation Company, PFS Distribution Company, PPC Marketing, Ltd., and Pilgrim's Pride Corporation of West Virginia, Inc. (collectively, the "US Subsidiaries"), and To-Ricos, Ltd. and To-Ricos Distribution, Ltd. (collectively with the US Subsidiaries, the "Subsidiaries") to enter into that certain Post-Petition Credit Agreement (the "Initial DIP Credit Agreement") among the Company, as borrower, the US Subsidiaries, as guarantors, Bank of Montreal, as agent (the "DIP Agent"), and the lenders party thereto. On December 2, 2008, the Company, the US Subsidiaries and the other parties entered into the Initial DIP Credit Agreement, subject to final approval of the Bankruptcy Court. On December 30, 2008, the Bankruptcy Court granted final approval authorizing the Company and the Subsidiaries to enter into an Amended and Restated Post-Petition Credit Agreement dated December 31, 2008 (the "DIP Credit Agreement") among the Company, as borrower, the Subsidiaries, as guarantors, the DIP Agent, and the lenders party thereto. The DIP Credit Agreement provides for an aggregate commitment of up to $450 million, which permits borrowings on a revolving basis. The commitment includes a $25 million sub-limit for swingline loans and a $20 million sub-limit for standby letters of credit.
